Citation Nr: 1115393	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for dermatitis, prior to October 18, 2006.

2. Entitlement to an evaluation in excess of 30 percent for dermatitis, from October 18, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.C.B.



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1945 to March 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased evaluation of 10 percent for dermatitis, effective November 21, 2004.  A March 2007 rating decision granted an increased evaluation of 30 percent for dermatitis, effective October 18, 2006.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the increased evaluation claim.

In March 2011, a Travel Board hearing was held before the undersigned acting Veterans Law Judge and a transcript of that hearing is of record.

In January 2011 and March 2011, the Board received copies of a December 2010 private treatment record.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  In a written statement dated in March 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

At the March 2011 hearing, the appellant's representative indicated the appellant wished to file claims for entitlement to a clothing allowance and entitlement to service connection for a psychiatric disorder.  (See March 2011 Hearing Transcript (Tr.) at p. 13-14).  Additionally, in a statement received in December 2010, the appellant stated that he wished to file a claim for entitlement to service connection for PTSD.  The issues of entitlement to a clothing allowance and entitlement to service connection for a psychiatric disorder, to include PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that the record is inadequate to determine the current state of the appellant's service-connected dermatitis.  The appellant was evaluated at a VA examination in February 2007, more than four years ago.  The appellant has asserted that his dermatitis has worsened since the February 2007 VA examination.  At the March 2011 Board hearing, the appellant indicated that he has had an increase in the total locations of dermatitis of his body.  (Tr. at p. 7).  He noted that he had dermatitis on his back, upper head, legs, midriff of his body, arms, groin and hands.  (See Tr. at p. 3, 7).  The appellant also stated that he has seepage or drainage of the skin approximately once a week.  (Tr. at p. 12).  An April 2008 private treatment record reflects that the appellant had a skin rash on the inner aspect of his left arm and to a lesser extent the right arm.  The rash was also present on both legs and the upper back.  Additionally, the appellant's private treatment records reflect that he has hyperpigmentation of the skin.  An April 2007 private treatment record indicates the appellant had hyperpigmentation over his forehead and the parietal region of his head and neck.  There was some scaling in the interdigital spaces of both hands.  In comparison, the February 2007 VA examination report indicates that there was no dermatitis on the head, face, neck and hands, and 20 percent of the entire body was affected by dermatitis.  The examiner noted that there was no discharge, drainage or scarring.  At the March 2011 hearing, the appellant stated that he is taking Ketoconazole, an antifungal medication, and Ranitidine, generally used to treat ulcers, for his dermatitis.  (See December 2010 private treatment record; Tr. at p. 6).  In contrast, the February 2007 VA examination report reflects that the appellant used over the counter moisturizer creams and Vaseline.  

As the evidence of record indicates that the appellant's disability has worsened and the most recent VA examination was in February 2007, more than three years ago, the Board finds that the February 2007 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's dermatitis.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a new VA examination is necessary prior to appellate adjudication of this issue.

In addition, the evidence of record reflects that the Veteran undergoes treatment at the Kaiser Permanente in Cleveland, Ohio.  Updated treatment records should be obtained for the period from December 2010 to the present.  The Veteran also reported treatment at the VA Medical Center in Wade Park and these records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his dermatitis.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically request updated medical records from the Kaiser Permanente (since December 2010) and the Wade Park VA Medical Center and associate these records with the claims file.

2.  Schedule the Veteran for a VA dermatology examination to determine the nature and current degree of severity of his service-connected dermatitis.  If possible, the examination should be scheduled during a flare-up of the Veteran's skin condition, which he has stated is often more severe during the summer months.  The examiner should conduct all testing and evaluation needed to make this determination and report all findings in detail.

The examiner should provide specific findings as to each of the following:

* The body part locations and nature of the service-connected dermatitis; and any resulting residuals including any inflammation, rash, swelling, redness, blisters, oozing lesions, scales, itching, pain, scarring, cystic nodules, exudation, pruritus and any other manifestations;

* The percentage of the entire body affected by the service-connected dermatitis, to specifically include an opinion as to whether the percentage is more than 40 percent of the entire body;

* The percentage of exposed areas affected by the service-connected dermatitis, to specifically include an opinion as to whether the percentage is more than 40 percent of exposed areas;

* The need for systemic therapy such as corticosteroids or other immunosuppressive drugs; and if there is such a need, the total duration required over the past 12 months, to specifically include an opinion as to whether such therapy were required on a constant or near-constant basis during the past 12-month period;

* The examiner should provide an opinion as to whether treatment with Ketoconazole and/or Ranitidine is comparable to treatment with corticosteroids and/or immunosuppressive drugs;

* If there is residual scarring, the location and measurement, and description (tender, painful, unstable, hyperpigmented etc) of the area or areas encompassed by any residual scarring;

* The examiner should provide an opinion concerning the impact of the appellant's service-connected dermatitis on his ability to work.  

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

3.  Thereafter, readjudicate the issues on appeal of entitlement to an evaluation in excess of 10 percent for dermatitis, prior to October 18, 2006, and entitlement to an evaluation in excess of 30 percent for dermatitis, from October 18, 2006.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


